J-A23029-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JAMES A. LAWSON                            :
                                               :
                       Appellant               :   No. 2832 EDA 2019

         Appeal from the Judgment of Sentence Entered August 27, 2019
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                        No(s): CP-51-CR-0000834-2015


BEFORE:      KUNSELMAN, J., NICHOLS, J., and PELLEGRINI, J.*

MEMORANDUM BY NICHOLS, J.:                            FILED FEBRAURY 9, 2021

        Appellant James A. Lawson appeals from the judgment of sentence

imposed after a jury found him guilty of rape by forcible compulsion and sexual

assault.1   Appellant challenges the sufficiency and weight of the evidence.

Appellant also requests leave to supplement his brief to include a Pa.R.Crim.P.

600 claim. For the reasons stated herein, we affirm.

        The trial court summarized the factual history of this appeal as follows:

        In January of 2015, [the] complainant . . . 19 years-old was dating
        Appellant’s son . . . . On January 5, 2015, [the complainant] and
        [Appellant’s son] started the evening at [the complainant’s]
        mother’s house, before leaving for Appellant’s house.            At
        Appellant’s, [the complainant] and [Appellant’s son] watched
        television and ate dinner, while Appellant was in his room.


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   18 Pa.C.S. §§ 3121(a)(1) and 3124.1, respectively.
J-A23029-20


     After dinner, [the complainant] was in the kitchen with
     [Appellant’s] son, who was doing dishes, listening to music with
     his headphones in. Appellant called [the complainant] to his room
     and she went to see what he wanted.

     When [the complainant] entered the bedroom, Appellant said he
     wanted to talk and told her to sit on the couch in the bedroom.
     He then closed the door, locked it and put something under the
     door. [The complainant] got up and tried to leave the room, but
     Appellant stood between [her] and the door and pushed her back.
     Appellant then pushed [the complainant] on to the bed, pinned
     her down with his legs and attempted to put his penis in her
     mouth, whereupon she bit his penis.

     At that point, Appellant pulled off [the complainant]’s pants and
     underwear and inserted his penis in her vagina.              [The
     complainant] tried to scream, but Appellant was covering her
     mouth with his hand. The radio was on in the room, and [the
     complainant] could hear [Appellant’s son] in the kitchen doing the
     dishes.

     At some point[,] there was a knock at the door, which Appellant
     ignored. Upon a second knock, Appellant got up and opened the
     door to [Appellant’s son]. [The complainant] told [Appellant’s
     son] what happened, [Appellant and his son argued], then [the
     complainant] and      [Appellant’s son] returned to       [the
     complainant]’s mother’s home. Once at her mother’s house, [the
     complainant] told her mother what had happened and her mother
     called the police.

     While on patrol on January 6, 2015, at approximately 2:01 AM,
     police officers [Thomas] Dempsey and [Shawn] Bossert received
     a radio call for a rape in progress . . . . Upon arrival, the officers
     were met by [the complainant’s] mother. The officers observed
     [the complainant] sitting on the couch crying. [The complainant]
     told the officers that Appellant . . . had raped her, and described
     the events. Also present in the room was [Appellant’s son].
     Officer Dempsey memorialized the information provided by [the
     complainant].

     The officers then transported [the complainant] to Appellant’s
     home, where she waited while he was brought out by police. [The
     complainant] was then taken to the Special Victim’s Unit, where
     she was examined, and she gave a statement to Detective
     [Thomas] Martinka. DNA from Appellant was found in [the
     complainant]’s vagina and on her vulva.

                                     -2-
J-A23029-20



Trial Ct. Op., 1/29/20, at 2-3 (record citations omitted).

       Before trial, Appellant filed pro se motions for modification of bail and

to dismiss all charges pursuant to Pa.R.Crim.P. 600 on February 29 and March

2, 2016, respectively. At that time, Appellant was represented by counsel,

who took no further action concerning the pro se motions. Appellant again

filed pro se Rule 600 and speedy trial motions on April 10, 2018, while

represented by counsel. Counsel again did not take further steps as to the

pro se motions.2

       Appellant’s first trial ended in a mistrial on August 3, 2018, after a jury

was unable to reach a unanimous verdict. Following a second trial, the jury

found Appellant guilty of rape by forcible compulsion and sexual assault but

acquitted him of involuntary deviate sexual intercourse (IDSI) on October 18,




____________________________________________


2  Appellant was initially represented by Frederick Lowenberg, Esq., when he
filed his first pro se Rule 600 motion. In July of 2017, the trial court relieved
Attorney Lowenberg and appointed Kathryn Coviello Cacciamani, Esq. The
record also contains a letter from Appellant to the trial judge dated March 7,
2019, following his conviction but before sentencing. In the letter, Appellant
asserted that the denial of his pro se Rule 600 motions was “questionable,”
that his counsel was ineffective, and that he wished to defend himself.
However, as discussed below, the trial court did not consider nor deny
Appellant’s pro se Rule 600 motions.




                                           -3-
J-A23029-20



2018.3 The trial court sentenced Appellant to an aggregate seven to fourteen

years’ incarceration on August 27, 2019.4

       Appellant timely filed a post-sentence motion on September 5, 2019,

seeking modification of his sentence. The trial court denied the motion on

September 23, 2019.

       Appellant timely filed a notice of appeal and a court-ordered Pa.R.A.P.

1925(b) statement challenging the weight of the evidence and the

Commonwealth’s failure to prove the complainant’s lack of consent beyond a

reasonable doubt.         In a timely supplemental Rule 1925(b) statement,

Appellant added a claim that the trial court erred in denying his pro se Rule

600 motion to dismiss.

       The trial court filed a responsive opinion concluding that: (1) the verdicts

were not against the weight of the evidence; (2) the trial court was under no

obligation to consider Appellant’s pro se motions, nor would the court have

granted the motion even if properly raised; and (3) the evidence was sufficient

____________________________________________


3 We note that the Commonwealth argued to the jury that rape “is when you
vaginally penetrate somebody by force” and that the IDSI charge concerned
“forcible penetration of the mouth.”    N.T., 10/17/18, at 72-73.     The
Commonwealth argued, and the trial court instructed the jury, that sexual
assault concerned “either vaginal or oral penetration without someone’s
consent.” Id. at 73, 93, 94.

4 The docket reflects that Appellant requested continuances of sentencing
between January and May of 2019. Appellant’s counsel, Attorney Cacciamani,
then filed a motion to withdraw, which the trial court granted. The trial court
appointed present counsel, Jules Norris Szanto, Esq., to represent Appellant
on May 16, 2019.        Appellant thereafter requested additional time for
preparations between May and July of 2019.

                                           -4-
J-A23029-20



to establish the complainant’s lack of consent. The trial court concluded that

the judgment of sentence should be affirmed.

      We have reordered Appellant’s three issues as follows:

      1. Whether the weight of the evidence is against Appellant’s
         convictions for rape by forcible compulsion . . . and sexual
         assault.

      2. Whether the case against Appellant should have been dismissed
         pursuant to Pa.[R.]Crim.P[.] 600.

      3. Whether the evidence was insufficient to sustain Appellant’s
         convictions for rape by forcible compulsion and sexual assault.

Appellant’s Brief at 7 (some formatting altered).

      Initially, we consider whether Appellant has preserved his issues for

appellate review. As to Appellant’s first issue concerning the weight of the

evidence, it is well settled that a defendant must raise a weight-of-the-

evidence challenge before the trial court in order to preserve the issue. See

Pa.R.Crim.P. 607 (stating that “[a] claim that the verdict was against the

weight of the evidence shall be raised with the trial judge in a motion for a

new trial: (1) orally, on the record, at any time before sentencing; (2) by

written motion at any time before sentencing; or (3) in a post-sentence

motion” (some formatting altered)). Instantly, Appellant has not cited any

part of the record showing where he preserved this issue before the trial court,

see Pa.R.A.P. 2117(c), 2119(e), nor have we not found any indication of an

oral or written motion seeking a new trial. Therefore, Appellant’s weight-of-




                                     -5-
J-A23029-20



the-evidence challenge is waived.5 See id.; see also Commonwealth v.

Roche, 153 A.3d 1063, 1071 (Pa. Super. 2017).

       As to Appellant’s second issue concerning his Rule 600 claim, we agree

with the trial court that Appellant’s pro se motions did not properly raise the

issue in the trial court nor preserve the issue for appellate review. There is

no right to hybrid representation in Pennsylvania. Commonwealth v. Jette,

23 A.3d 1032, 1036 (Pa. 2011). Pro se motions filed when a defendant is

represented by counsel generally have no legal effect.6 See Commonwealth

v. Ali, 10 A.3d 282, 293 (Pa. 2010) (noting that a defendant’s pro se Rule
____________________________________________


5 We note that Appellant raised a weight-of-the-evidence challenge in his Rule
1925(b) statements and that the trial court addressed Appellant’s issue in its
Rule 1925(a) opinion. However, our Supreme Court has stated that the facts
that an appellant included a weight-of-the-evidence challenge in a Rule
1925(b) statement and the trial court considered the challenge in a Rule
1925(a) opinion will not preserve the issue for appellate review. See
Commonwealth v. Sherwood, 982 A.2d 483, 494 (Pa. 2009).

However, even if Appellant preserved this issue, we would find no abuse of
discretion in the trial court’s assessment of Appellant’s weight-of-the-evidence
challenge and affirm on the basis set forth in the trial court’s opinion. See
Trial Ct. Op. at 4-6; see also Commonwealth v. Clay, 64 A.3d 1049, 1055
(Pa. 2013) (noting this Court’s standard of review of a weight-of-the-evidence
challenge and emphasizing that appellate review is a review of the trial court’s
exercise of discretion and “not of the underlying question of whether the
verdict is against the weight of the evidence” (citations and emphasis
omitted)).

6 When confronted with a pro se filing by a defendant who is represented by
counsel, the clerk of the court is required to accept it for filing, time stamp
and docket it with the date of receipt, and place the filing in the record.
Pa.R.Crim.P. 576(A)(4). Additionally, the clerk of the court must forward
copies of the time-stamped documents to the defendant’s counsel and counsel
for the Commonwealth. Pa.R.Crim.P. 576(A)(4).


                                           -6-
J-A23029-20



1925(b) statement filed when he was represented by counsel “was a legal

nullity” (citation omitted)); Commonwealth v. Nischan, 928 A.2d 349, 355

(Pa. Super. 2007) (concluding, in part, that a represented defendant’s pro se

post-sentence motion was a nullity and did not preserve a challenge to the

discretionary aspects of a sentence).

       Instantly, we agree with the trial court that Appellant was not entitled

to have the court consider his pro se Rule 600 motions because he was

represented by counsel. See Trial Ct. Op. at 7-8; see also Jette, 23 A.3d at

1036; Ali, 10 A.3d at 293. Appellant’s counsel took no further action to bring

the Rule 600 issues before the trial court, and therefore the trial court did not

consider nor rule on his pro se motions. For these reasons, we conclude that

Appellant’s pro se motions were legal nullities that did not preserve these

issues for appeal.     See Nischan, 928 A.2d at 355.      Accordingly, we deny

Appellant’s request for supplemental briefing on the merits of his Rule 600

claim.

       In his final issue, Appellant challenges the sufficiency of the evidence.

We conclude that Appellant’s arguments were adequately preserved and set

forth in his Rule 1925(b) statement.7 See Pa.R.Crim.P. 606(7) (noting that

“a challenge to the sufficiency of the evidence [may be] made on appeal”).

____________________________________________


7 We note, however, that while Appellant claimed that the evidence was
insufficient to prove the complainant’s lack of consent in his Rule 1925(b)
statement, his argument on appeal focuses on forcible compulsion. While the
presentation of new theories of relief in an appellate brief may warrant waiver,



                                           -7-
J-A23029-20



       Appellant, in support of his claim, asserts that Appellant’s son was in

the home at the time of the incident, and knocked on the door to Appellant’s

bedroom, but heard “nothing until [c]omplainant opened the door and began

crying and screaming.” Appellant’s Brief at 18. Appellant essentially contends

that despite the presence of Appellant’s son in the home, there was a lack of

corroboration or circumstantial evidence, such as sounds of “shouting,

fighting, or conversation,” to establish that a lack of consent. Id.

       Appellant further argues:

       [T]he record is devoid of any evidence that either [c]omplainant
       or Appellant was of an age, mental or physical condition, or that
       the atmosphere and physical setting of the incident manifested
       forcible compulsion sufficient to sustain a conviction for rape by
       forcible compulsion, or sexual assault. Nor is there any evidence—
       circumstantial or direct—that the alleged force used was sufficient
       to entirely subdue [c]omplainant for twenty-five to thirty minutes,
       without ever losing consciousness, without any injury to
       [c]omplainant or Appellant, and without [Appellant’s son] able to
       hear anything, even though he was able to hear the subtle sound
       of a belt buckling. In fact, the only documented injury at all was
       documented as left side abdominal pain, but at all times
       throughout the prosecution, [c]omplainant referred to pain in her
       right side. The only conclusion reasonably drawn from the
       evidence is that [c]omplainant and Appellant had sex. Having sex
       with one’s boyfriend’s father may be unscrupulous, but it is not
       criminal.

Id. at 18-19 (emphasis in original).

____________________________________________


the issues in this case were relatively straightforward and the trial court was
able to address the issue raised by Appellant. Therefore, we decline to find
waiver based on manner in which Appellant presented this issue in his Rule
1925(b) statement and will address the issues of consent and forcible
compulsion separately. See Commonwealth v. Smyser, 195 A.3d 912, 916
(Pa. Super. 2018).

                                           -8-
J-A23029-20



     The    Commonwealth      responds     that   the   evidence   proves   the

complainant’s lack of consent beyond a reasonable doubt. Commonwealth’s

Brief at 10.   Moreover, the Commonwealth asserts that that there was

sufficient evidence to prove forcible compulsion based on the complainant’s

testimony and that Appellant’s acts “cannot be distinguished” from similar

cases addressing the element of forcible compulsion. Id. at 8-9.

     The standards governing our review are well settled.

     This Court’s standard for reviewing sufficiency of the evidence
     claims is as follows:

        We must determine whether the evidence admitted at trial,
        and all reasonable inferences drawn therefrom, when
        viewed in a light most favorable to the Commonwealth as
        verdict winner, support the conviction beyond a reasonable
        doubt. Where there is sufficient evidence to enable the trier
        of fact to find every element of the crime has been
        established beyond a reasonable doubt, the sufficiency of
        the evidence claim must fail.

        The evidence established at trial need not preclude every
        possibility of innocence and the fact-finder is free to believe
        all, part, or none of the evidence presented. It is not within
        the province of this Court to re-weigh the evidence and
        substitute our judgment for that of the fact-finder. The
        Commonwealth’s burden may be met by wholly
        circumstantial evidence and any doubt about the
        defendant’s guilt is to be resolved by the fact[-]finder unless
        the evidence is so weak and inconclusive that, as a matter
        of law, no probability of fact can be drawn from the
        combined circumstances.

Commonwealth v. Izurieta, 171 A.3d 803, 806 (Pa. Super. 2017) (citations

omitted).




                                     -9-
J-A23029-20



         Section 3121 of the Crimes Code defines rape by forcible compulsion as

follows:

         (a) Offense defined.—A person commits a felony of the first
         degree when the person engages in sexual intercourse with a
         complainant:

            (1) By forcible compulsion.

18 Pa.C.S. § 3121(a)(1).

         Section 3101 defines sexual intercourse as “[i]n addition to its ordinary

meaning, includes intercourse per os or per anus, with some penetration

however slight; emission is not required.”        18 Pa.C.S. § 3101.      “Forcible

compulsion” means, in part, “[c]ompulsion by use of physical, intellectual,

moral, emotional or psychological force, either express or implied.” 18 Pa.C.S.

§ 3101.

         “[O]ur Supreme Court stated that forcible compulsion includes not only

physical force or violence, but also moral, psychological or intellectual force

used to compel a person to engage in sexual intercourse against that person’s

will.”    Commonwealth v. Eckrote, 12 A.3d 383, 387 (Pa. Super. 2010)

(citation and quotation marks omitted). The “degree of force involved in rape

. . . is defined, not in terms of the physical injury to the victim, but in terms

of the effect it has on the victim’s volition.” Commonwealth v. Irvin, 393

A.2d 1042, 1044 (Pa. Super. 1978).

         “Effective consent to sexual intercourse will negate a finding of forcible

compulsion.” Commonwealth v. Rhodes, 510 A.2d 1217, 1225 (Pa. 1986).



                                       - 10 -
J-A23029-20



Moreover, a “mere showing of a lack of consent does not support a conviction

for rape . . . by forcible compulsion.” Commonwealth v. Brown, 727 A.2d

541, 544 (Pa. 1999) (some formatting altered); see also Commonwealth

v. Berkowitz, 641 A.2d 1161, 1164-65 (Pa. 1994).

      Section 3124.1 of the Crimes Code defines sexual assault as follows:

      Except as provided in section 3121 (relating to rape) or 3123
      (relating to involuntary deviate sexual intercourse), a person
      commits a felony of the second degree when that person engages
      in sexual intercourse or deviate sexual intercourse with a
      complainant without the complainant’s consent.

18 Pa.C.S. § 3124.1. Section 3124.1 “is intended to fill the loophole left by

the rape and involuntary deviate sexual intercourse statutes by criminalizing

non-consensual sex where the perpetrator employs little if no force.”

Commonwealth v. Pasley, 743 A.2d 521, 524 n.3 (Pa. Super. 1999)

(citation omitted).

      It is well established that resistance is not required to sustain a

conviction for rape by forcible compulsion or sexual assault. Commonwealth

v. Cramer, 195 A.3d 594, 602 (Pa. Super. 2018); Commonwealth v.

Gonzalez, 109 A.3d 711, 721-22 (Pa. Super. 2015).          “Furthermore, the

uncorroborated testimony of the complaining witness is sufficient to convict a

defendant of sexual offenses.” Cramer, 195 A.3d at 602 (citation omitted).

      Here, concerning the issue of consent, the trial court concluded:

      [T]he evidence of lack of consent was demonstrated by the
      testimony of the complainant that she was locked in the room,
      was pushed onto the bed when she tried to leave, she bit
      Appellant’s penis when he tried to force it in her mouth, and

                                    - 11 -
J-A23029-20


      Appellant covered her mouth when she tried to call for help.
      Viewed in a light most favorable to the Commonwealth, the
      evidence demonstrates that the complainant did not consent to
      Appellant’s rape and sexual assault.

Trial Ct. Op. at 7.

      Following our review, we discern no basis to disturb the trial court’s

analysis.   We add that Appellant’s legal argument based on the lack of

evidence of resistance is not dispositive of a sufficiency challenge to rape by

forcible compulsion or sexual assault.       See Cramer, 195 A.3d at 602;

Gonzalez, 109 A.3d at 721-22. We further note that complainant testified

Appellant called her to his bedroom stating that he wanted to talk.       N.T.,

10/16/18, at 15, She testified that she tried to “escape” the room when

Appellant pushed her back on to the bed and that she bit his penis when he

tried put it in her mouth. Id. at 17. She stated that Appellant pinned her

down on the bed, then took off her pants and underwear, and vaginally

penetrated her, while continuing to cover her mouth with on his hand as she

tried to scream for Appellant’s son. Id. at 21-22, 58. Moreover, she testified

that during this intercourse, Appellant was on top of her completely and her

hand were “pinned” underneath her thighs. Id. at 22-23. Lastly, the jury

heard evidence that the complainant was “really upset” and “having trouble

talking” when reporting the assault to Officer Dempsey. N.T., 10/15/18, at

45. This evidence was sufficient to establish the complainant did not consent

to sexual intercourse, either orally or vaginally, for the purposes of sexual




                                    - 12 -
J-A23029-20



assault and rape by forcible compulsion.      See Cramer, 195 A.3d at 602.

Accordingly, Appellant’s argument lacks merit.

        To the extent Appellant challenges the element of forcible compulsion,

we agree with the Commonwealth that the evidence set forth above was

sufficient to convict Appellant of rape by forcible compulsion. Specifically, we

find no merit to Appellant’s attempt to equate the degree of physical force

used by Appellant to the unique circumstances considered in Gonzalez, which

involved a complainant who was suffering from cerebral palsy.              See

Gonzalez, 109 A.3d at 716. Similarly, Appellant’s focus on the absence of

physical injury is misplaced. See Irvin, 393 A.2d at 1044.

        As stated above, the complainant here testified that she entered

Appellant’s bedroom based on Appellant’s representation that he wanted to

talk.   Appellant locked the door, and when she tried to escape Appellant’s

room, Appellant pushed her onto the bed. Appellant pinned her down on the

bed and ultimately disrobed her with one hand while holding his other hand

over her mouth as she attempted to scream to call Appellant’s son.          We

conclude that this evidence of the physical force used by Appellant here was

sufficient to demonstrate force used to compel the complainant to engage in

sexual intercourse against the complainant’s will. Compare Eckrote, 12 A.3d

at 387 (concluding the Commonwealth overwhelmingly established forcible

compulsion when the defendant drove the complainant unwillingly to an

undisclosed location, told her he wanted to have sex, threatened to kill himself

when the complainant refused and ordered her to take her pants off, then

                                     - 13 -
J-A23029-20



climbed on top of complainant and penetrated her and did not stop despite

the complainant’s attempts to push him off her with her hands) with

Berkowitz, 641 A.2d at 1164-65 (mere use of body weight as the sole means

of force did not establish forcible compulsion).

       In sum, we conclude that Appellant failed to properly preserve his

weight-of-the-evidence and Rule 600 claims and that Appellant’s sufficiency

claim merits no relief. Accordingly, we affirm the judgment of sentence.8

____________________________________________


8 We note that prior to sentencing, the parties briefly discussed whether rape
by forcible compulsion and sexual assault should merge. The trial court
initially indicated the offenses may merge but then concluded they did not and
imposed a concurrent sentence for sexual assault. This Court may raise an
issue of merger sua sponte. Commonwealth v. Watson, 228 A.3d 928, 941
(Pa. Super. 2020).

       A claim that crimes should have merged for sentencing purposes
       raises a challenge to the legality of the sentence. Therefore, our
       standard of review is de novo and our scope of review is plenary.
       Whether sentences merge is governed by statute:

          No crimes shall merge for sentencing purposes unless the
          crimes arise from a single criminal act and all of the
          statutory elements of one offense are included in the
          statutory elements of the other offense. Where crimes
          merge for sentencing purposes, the court may sentence the
          defendant only on the higher graded offense.

       42 Pa.C.S. § 9765.

Commonwealth v. Tighe, 184 A.3d 560, 584 (Pa. Super. 2018) (some
citations omitted and some formatting altered), aff’d, 224 A.3d 1268 (Pa.
2020).

Our Supreme Court has noted that because the element of forcible compulsion
“encompasses a lack of consent,” sexual assault is a “lesser-included offense”
of sexual offenses, such as IDSI by forcible compulsion. Commonwealth v.



                                          - 14 -
J-A23029-20



       Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/09/2021




____________________________________________


Buffington, 828 A.2d 1024, 1031-32 (Pa. 2003). However, the High Court
also rejected the defendant’s argument that his acquittals for rape of an
unconscious person, IDSI by forcible compulsion and of an unconscious
person, barred retrial for sexual assault. Id. at 1033. Specifically, the
Buffington Court explained that “[c]onsistent with the acquittals on the rape
and involuntary deviate sexual intercourse charges, various jurors may have
nevertheless maintained the view that [the defendant] visited non-consensual
sexual intercourse on [the complainant], albeit without forcible compulsion
and at a time during which [the complainant] was conscious and aware.” Id.

Instantly, we acknowledge that the jury acquitted Appellant of IDSI, which
the Commonwealth argued concerned oral penetration by force or the threat
of force. Notwithstanding this acquittal, the jury could properly find Appellant
guilty of sexual assault based on a non-consensual oral sexual intercourse
without forcible compulsion.      See 18 Pa.C.S. §§ 3101, § 3124.1; cf.
Buffington, 828 A.2d at 1033. For this reason, it appears that a merger
challenge would fail due to the two separate acts before the jury, i.e., oral and
vaginal sexual intercourse, for which the jury could have found him guilty of
sexual assault and rape by forcible compulsion, respectively.

                                          - 15 -